DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/4/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
 				Allowable Subject Matter
 	Claims 1-20 are allowed.

 	The following is an Examiner's statement of reasons for allowance: 
 	Claims 1, 11, and 16 are allowed because the prior art of record singly or in combination failed to teach identifying adjacent neighbor and non-adjacent shared neighbor base station groups as claimed and deploying pcid/ root sequence index assignment lists at the base stations based on integer programming.
 	Claims 2-10, 12-15, and 17-20 are allowed because they depend on claims 1, 11, and 16.
 	Authorization is given to charge for additional claims if needed. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to neighboring base station identity assignment: 	U.S. Pat. Application Pub. No. 2015/0065136 to Lee et al.

  	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to SUHAIL KHAN whose telephone number is (571) 270- 7187. The examiner can normally be reached on M-Th 6:30AM-5:00PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 
/Suhail Khan/
Primary Examiner, Art Unit 2642